NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 26, 2021 *
                                Decided March 10, 2021

                                        Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

No. 20-1480

MALAIKA COLEMAN,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.

      v.                                         No. 19 C 1745

GARRISON PROPERTY & CASUALTY                     Virginia M. Kendall,
INSURANCE COMPANY and                            Judge.
UNITED SERVICES AUTOMOBILE
ASSOCIATION,
     Defendants-Appellees.

                                      ORDER

       After Malaika Coleman totaled her car, her insurer paid a cash settlement to
resolve the claim. Coleman insisted that she was entitled to further compensation for
the sales tax she would incur with the purchase of a new car. Her insurer disagreed, so

      *
       We have agreed to decide the case without oral argument because the issues
have been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B).
No. 20-1480                                                                         Page 2

Coleman filed suit in federal court alleging a claim for breach of contract under Illinois
law. The district judge granted the insurer’s motion to dismiss. Coleman appealed, but
her claim is foreclosed by recent circuit precedent, so we affirm.

                                      I. Background

        In September 2018 Coleman was involved in a car accident and filed a claim with
her insurer, Garrison Property & Casualty Insurance (“Garrison”), a subsidiary of
United Services Automobile Association (“USAA”). The policy covered Coleman for
“loss” caused by collision, with “loss” defined as “direct and accidental damage to the
operational safety, function, or appearance of” the insured vehicle. The insurer’s limit of
liability was the “actual cash value” of the vehicle, defined as the “amount that it would
cost, at the time of loss, to buy a comparable vehicle.”

        After reviewing Coleman’s claim, Garrison determined that the cost to repair her
vehicle exceeded its actual cash value, so it declared her car a total loss and paid her a
cash settlement. The amount did not include the cost of sales tax on a new car. Coleman
sued Garrison and USAA 1 for breach of contract, alleging that she was entitled to
compensation for sales tax and title-transfer fees that she would incur should she
purchase a replacement vehicle. She sought to represent a class of similarly situated
Illinois insureds. The defendants moved to dismiss, noting that the policy did not
provide for payment of these costs and that under Illinois insurance regulations,
insureds are entitled to recover sales tax and transfer fees only when they purchase a
replacement vehicle and substantiate payment of these costs within a prescribed period.
See ILL. ADMIN. CODE tit. 50, § 919.80(c)(3)(A)(i). It’s undisputed that Coleman did not
purchase a replacement vehicle. The judge agreed with the insurer’s interpretation of
the policy and Illinois law and granted the motion.

       Coleman filed an amended complaint limiting her claim to sales tax associated
with purchasing a new car. The defendants again moved to dismiss, and the judge
again granted the motion. Coleman then moved to alter or amend the judgment, see
FED. R. CIV. P. 59(e), offering as “new” evidence a statement on USAA’s webpage that a
policyholder with a total-loss claim would “receive payment from the insurer for its
actual cash value.” This statement, she maintained, was confirmation that her policy
contains a promise to pay the actual cash value of a new car—including sales tax—in

      The claim against USAA adds nothing to the suit, so we mention the parent
       1

company no further.
No. 20-1480                                                                               Page 3

the event of a total loss. The judge denied the motion, explaining that this evidence was
not “new” because Coleman could have discovered the webpage sooner and the motion
otherwise simply rehashed previously rejected arguments.

                                         II. Discussion

        On appeal Coleman reiterates her argument that the insurance policy’s provision
regarding “actual cash value” entitles her to compensation for sales tax even if she did
not incur that cost. We rejected this precise argument in Sigler v. Geico Casualty Co.,
967 F.3d 658 (7th Cir. 2020). There, the plaintiff sued his insurer for breach of contract
under Illinois law; he alleged that his insurance policy required payment of the “actual
cash value” of a replacement vehicle in a total-loss claim and that this value included
sales tax and vehicle-transfer fees. Id. at 659–60.

        We affirmed the dismissal of the complaint because the plaintiff’s theory had
“mistake[n] a liability ceiling for a floor.” Id. at 660, 662. The policy did not promise to
pay actual cash value; that amount was simply the maximum the insurer would pay. Id.
at 660. And Illinois insurance regulations, incorporated into the policy as a matter of
law, obligate an insurer to reimburse for sales tax and transfer fees on a total-loss claim
only if the insured purchases a new vehicle and substantiates those costs within 30 days
of settlement of the claim. Id. at 661.

        Sigler was decided after briefing was complete in Coleman’s appeal, so we
ordered the parties to file position statements addressing whether it resolves this case.
We have reviewed those statements and agree with Garrison that this case cannot be
meaningfully distinguished from Sigler. Garrison’s policy, like the policy at issue in
Sigler, states that the limit of liability for a total loss is the vehicle’s actual cash value. As
we explained in Sigler, a limit on liability is the most that an insurer will pay its
policyholder, not the amount that the insurer promises to pay. Id. at 660.

        Coleman insists that Garrison necessarily promised to pay the maximum
coverage when it declared her car a “total loss.” This argument too was considered and
rejected in Sigler. We explained that the policy was not silent on the proper measure of a
total loss because it incorporated the Illinois insurance regulations as a matter of law. Id.
at 661. Under those regulations, when an insurer elects to pay a cash settlement on a
total-loss claim, it must reimburse for sales tax only if the insured incurs and
substantiates that expense within 30 days after receiving the settlement. Id.; ILL. ADMIN.
CODE tit. 50, § 919.80(c)(3)(A)(i). Like the plaintiff in Sigler, Coleman has not alleged that
No. 20-1480                                                                           Page 4

she purchased a new car, paid sales tax, and substantiated that cost within 30 days of
receiving the settlement. See Sigler, 967 F.3d at 662. That defeats her claim.

       Coleman also contends that the judge wrongly denied her Rule 59(e) motion by
refusing to consider the USAA webpage as new evidence tending to show that the
policy language is ambiguous. The judge did not abuse her discretion in denying the
motion. A Rule 59(e) motion must point to newly discovered evidence or establish that
the judge made a manifest error of law or fact. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d
939, 955 (7th Cir. 2013). Coleman’s motion did neither. The judge reasonably concluded
that the webpage was not “new” evidence because Coleman easily could have
discovered it with reasonable diligence. The judge also reasonably rejected the motion
to the extent that it simply restated arguments that had already been considered. See
Anderson v. Catholic Bishop of Chi., 759 F.3d 645, 653 (7th Cir. 2014). Finally, Coleman’s
Rule 59(e) motion was too late in the day to raise—for the first time—an ambiguity in
the insurance policy. See First State Bank of Monticello v. Ohio Cas. Ins. Co., 555 F.3d 564,
572 (7th Cir. 2009).

                                                                                 AFFIRMED